United States Securities and Exchange Commission Washington, D.C.20549 FORM 20-F/A Amendment No. 1 (Mark One) []Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of or [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to or []Shell Company Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of event requiring this shell company report . Commission file number: 0-28879 China Pharmaceuticals International Corporation (Exact name of Registrant as specified in its charter) China Pharmaceuticals International Corporation (Translation of Registrants name into English) British Virgin Islands (Jurisdiction of incorporation or organization) Suite A, 22/F, Noble Center, 3rd Fu
